Citation Nr: 0016303	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable evaluation for chronic 
urticaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to August 
1993.  

This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which granted service connection 
for urticaria and assigned a noncompensable rating.  


FINDING OF FACT

The veteran's chronic urticaria is productive of itching and 
appears over an extensive area and involves exposed surfaces 
such as the neck, forearm and legs.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
chronic urticaria have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area is rated as 
zero disabling.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
warrant a 10 percent rating.  Eczema which is demonstrated by 
exudation or constant itching, extensive lesions or marked 
disfigurement is rated as 30 percent disabling.  With 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance, a 50 
percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  

Factual Background.  July 1990 service medical records 
included complaints of a rash on the right arm.  A diagram 
indicated that veteran had a coin size rash on the right 
forearm.  There was a slight clear drainage.  

In July 1991 the veteran again requested treatment for a skin 
rash.  The examiner noted pinpoint papules with a hard 
surface on the neck, shoulder, chest and left arm.  

Service medical records in August 1991 reveal that the 
veteran returned again complaining of a skin rash.  Numerous 
whitish papules were noted on her chest, arms and legs.  

Again in June 1993 the veteran requested treatment for a 
rash.  She had small papules on her left upper arm.  

A VA examination was performed in November 1993.  The 
examiner noted that the skin was negative.  The veteran did 
have some fine sebaceous gland inflammation on one gland in 
the leg and one in the upper shoulder.  

In May 1998 the veteran filed a claim for service connection 
for a skin rash.  She reported in a statement in June 1998 
that she had been treated at Fort Harrison.  She had first 
noticed the skin itching in March 1991.  It had continued and 
was greatly irritated by dry weather.  When she scratched she 
got larger welts wherever she touched her skin.  She had been 
give Benadryl and Hydroxyzine by her physician.  

May 1998 VA outpatient treatment records reveal that the 
veteran was having increasingly frequent urticaria.  Benadryl 
helped.  Examination revealed scattered erythema, with early 
dermatographic changes apparent on her neck.  

A VA examination was performed in July 1998.  The veteran 
reported that her skin occasionally itched.  When she 
scratched herself the skin would welt up and over two hours 
would go away and be normal.  She did not have any problem 
with her skin at that time.  The veteran scratched her left 
forearm for demonstration of the welt.  Following this she 
had a red streak that followed exactly where her nail had 
scratched her skin, but this did not welt up.  It did not 
tent up.  There was no raised portion to the skin at all.  
The examiner stated that he did not see anything that he 
would not have expected from somebody who had scratched 
themselves.  His diagnostic impression was that it was a 
normal skin examination.  

November 1998 VA outpatient treatment records noted that her 
urticaria was much improved on Vistaril.  Lac-hydrin was 
prescribed for pruritus.  

The veteran submitted her November 1998 treatment records 
from her private dermatologist.  The records reveal that the 
veteran had had a chronic hive problem since her experiences 
in the Persian Gulf War.  Examination revealed easily 
demonstrable dermatographism.  She had scattered urticarial 
patches on her torso.  It was recommended that the veteran 
use Hydroxyzine.  The dermatologist wrote in an attached 
letter that the veteran had chronic urticaria that required 
daily medication.  

Analysis.  The veteran is seeking a compensable rating for an 
original rating for chronic urticaria.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, remains an "original claim" as 
opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

For that reason the Board has carefully reviewed the record 
for any evidence of increased levels of disability since the 
veteran filed a claim for compensation for urticaria.  The 
evidence indicates that the veteran's urticaria recurs over 
the same areas and that the frequency and severity of this 
condition has not changed.

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for rating chronic urticaria.  A 
review of the diagnostic codes for rating skin disabilities 
has lead the Board to determine that Diagnostic Code 7806 
mostly closely relates to urticaria.  It involves the same 
anatomical feature, the skin and has similar symptoms that is 
a recurrent rash.  For that reason the veteran's chronic 
urticaria is rated by analogy to eczema.  

The veteran is seeking a compensable rating.  A 10 percent 
rating requires exudation, exfoliation or itching.  In her 
statement in support of her claim in June 1998 the veteran 
reported constant itching.  The veteran told the VA examiner 
in May 1998 that she first noticed the itching in March 1991 
and that it had continued.  

A compensable rating requires not only that there be 
exudation, exfoliation or itching it must involve an exposed 
surface or an extensive area.  The rash was first noted on 
the forearm in July 1990.  It appeared on the neck in July 
1991.  Later in August 1991 it involved both the arms and 
legs.  The left arm was affected in June 1993.  VA outpatient 
treatment records noted a rash on the neck in May 1998.  The 
private dermatologist noted scattered patches on her torso.  
The rash has appeared on exposed areas such as the arms, legs 
and neck.  It has been noted to appear in both the arms and 
legs and on the torso.  That distribution would be considered 
extensive.  As the veteran's urticaria causes itching and has 
appeared on exposed surfaces and extensive areas a 10 percent 
rating is warranted.  

A higher rating than ten percent requires extensive lesions 
or marked disfigurement.  The lesions themselves have been 
described as coin sized, pinpoint papules and as patches.  
There is nothing in the record which indicates that the 
lesions are extensive.  The veteran has started that the rash 
appears and then disappears.  There is no indication of any 
scarring or disfigurement.  A higher evaluation than 10 
percent is not appropriate in this case.  

An increased rating to 10 percent for chronic urticaria is 
supported by the evidence of record.  


ORDER

An increased evaluation to 10 percent for chronic urticaria 
is granted, subject to regulations governing the award of 
monetary benefits.  




		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

